       Case 4:20-cv-00053-RDP-JHE Document 17 Filed 11/10/20 Page 1 of 1                                    FILED
                                                                                                   2020 Nov-10 PM 03:14
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 OCIE LEE LYNCH,                                    )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    Case No.: 4:20-cv-00053-RDP-JHE
                                                    )
 LEON BOLLING, Warden, et al.,                      )
                                                    )
         Defendants.                                )

                                   MEMORANDUM OPINION
       On October 19, 2020, the Magistrate Judge entered a Report and Recommendation that this

action be dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for failing to state a

claim upon which relief may be granted. (Doc. 15). Although the Magistrate Judge advised

Plaintiff of his right to file specific written objections within fourteen (14) days, no objections have

been received by the court and the time to file objections has expired.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the court finds the Magistrate Judge’s Report is due

to be ADOPTED and the Recommendation is ACCEPTED. Therefore, in accordance with 28

U.S.C. § 1915A(b), this action is due to be dismissed without prejudice for failing to state a claim

upon which relief can be granted.

       A Final Judgment will be entered.

       DONE and ORDERED this November 10, 2020.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE
